REINHARDT, Circuit Judge,
concurring specially in part and dissenting in part:
I.
I respectfully dissent from Part 6.b of the majority opinion, but concur in all other parts. The majority concludes that this is an “exceptional” case and that the district court properly awarded sanctions against Zimmerman. See Maj.Op., supra, at 789-790. I disagree. In my opinion, this case is not so “exceptional” that it warrants the imposition of discovery sanctions against a civil rights plaintiff. Accordingly, I would reverse the district court’s award as an abuse of discretion.
It is clear that Zimmerman, a perennial candidate for office and a gadfly, was a nuisance to the establishment, to Bishop Estate, and to a number of Hawaiian governmental entities. Most communities have their Zim-mermans, and few are delighted by their presence. In truth, the Zimmermans of this world are frequently obstreperous. They even get under the skin of federal judges. Still, tolerance rather than retribution should be the order of the day in our courts.
Here, the disputed sanctions were imposed after Zimmerman sued Bishop Estate under both 42 U.S.C. § 1983 and Hawaiian common law. He alleged that Bishop Estate, a powerful force in Hawaiian affairs, had caused him to be falsely arrested and maliciously prosecuted, in violation of his civil rights. Specifically, Zimmerman claimed that Bishop Estate used its immense influence to have him arrested and prosecuted by the City of Honolulu because he was a political irritant.
On April 27,1992, the district court awarded $10,006 in attorney’s fees against Zimmerman. The court found that he had used discovery for the “improper purpose” of furthering his political campaigns. It concluded that several of Zimmerman’s discovery requests “cannot conceivably be relevant to the civil rights and. tort claims alleged in Plaintiff’s Complaint,” but “were instead aimed at attacking Bishop Estate for what it stands for.” See Appendix infra (listing the district court’s examples).
II.
We have held that a court may award sanctions against a civil rights plaintiff only in “exceptional eases.” See, e.g., Mitchell v. Office of the Los Angeles County Superintendent of Schools, 805 F.2d 844, 848 (9th Cir.1986) (Section 1988 sanctions), cert. denied, 484 U.S. 858, 108 S.Ct. 168, 98 L.Ed.2d 122 (1987); see also Woodrum v. Woodward County, 866 F.2d 1121, 1127-28 (9th Cir.1989) (Rule 11 sanctions).
In thé discovery context, a case is “exceptional” — i.e., it warrants the imposition of sanctions — if the civil rights plaintiff’s requests are so irrelevant that they “could not possibly have been designed to lead to the discovery of admissible evidence.” See Maj. Op., supra, at 789 (quoting the district court; emphasis added).1
Here, Zimmerman’s discovery requests were, in my view, not sanetionable. They could “possibly have been designed to lead to the discovery of admissible evidence.” All the interrogatories specifically relied on by the district court readily qualify under this standard. Nos. 184, 186, 188, 200, and 12 all pertain directly to Bishop Estate’s alleged influence over the State of Hawaii in all branches of state government or to its relations with Zimmerman. Such information is clearly relevant to Zimmerman’s charge that Bishop Estate’s influence led to his arrest and prosecution, or to his allegations that *792Bishop Estate was prejudiced against him and had a motive for causing the authorities to take action against him. The other interrogatory specifically relied on by the court is No. 148. Although not posed artfully, the question was clearly designed to elicit information to the effect that Bishop Estate (or indeed almost anyone else) could have exercised influence over the prosecutor’s office.
Zimmerman’s requests for documents are similarly relevant. Several of his requests (Nos. 32, 33, 57, and 58) pertain directly to Bishop Estate’s alleged influence over various state entities and officials, and how that influence ultimately led to Zimmerman’s arrest. The other requests expressly relied on by the district court (Nos. 30 and 31) pertain to the salaries and benefits of various defendants in this lawsuit. Because Zimmerman sought punitive damages in his complaint, he is entitled not only to information about the defendants’ salaries and benefits, but also to information about their assets.
The district court stated that the above discovery requests were merely “a few examples” of Zimmerman’s improper questions. However, it failed to identify any of Zimmerman’s other discovery requests which it believed to be improper and failed to show what, if anything, made them so. Without that information, we have no way of knowing what the court had in mind or why it imposed the sanctions on the basis of those requests. Accordingly, we must rely solely upon the discovery requests that the district court deemed significant enough to cite.2
In short, Zimmerman may be wholly mistaken in his charges, he may be self-deluded, he may be a wholly bothersome or even nutty pro se litigant. But, whatever he is, his interrogatories and requests for documents are hardly so irrelevant to the causes of action he alleged that they “could not possibly have been designed to lead to the discovery of admissible evidence.”
III.
In sum, I believe that this case is not so “exceptional” as to warrant the awarding of discovery sanctions against Zimmerman. Accordingly, I would reverse the district court’s award. I respectfully dissent.
APPENDIX

Interrogatories:

148. Admit that the Prosecutor’s Office is highly politicized and staffed with incompetent prosecutors.
184. Admit that the vast financial resources of the Bishop Estate enable it to exercise enormous influence over judicial, political, economic and social events in the State of Hawaii.
186. Admit that the Bishop Estate is prejudiced against Plaintiff because he Chooses [sic] to run in the State’s elections against its preferred candidates.
188. Admit that the Bishop Estate is prejudiced against Plaintiff because Plaintiff thiks [sic] that the Bishop Estate’s tax status as a charitable trust is a sham and should be canceled.
200. Admit that the interlock between the Hawaii State Supreme Court and the Bishop Estate has produced conflicts of interest in lawsuits that have been pending from time-to-time before the Hawaii State Supreme Court.
12. Plaintiff requests each and every record which reflects the tax status of Bishop Estate and each of its subsidiaries.

Requests for Production of Documents:

30. Plaintiff requests a job description, date of employment, list of qualifications and annual renumeration including bonuses, expense accounts, and benefits for the positions of Bishop Estate Trustee, Bishop Estate caretaker, Bishop Estate land manager, Corporate Counsel for the City and County of Honolulu.... *79331.Plaintiff seeks a schedule of the salaries paid to trustees of the Bishop Estate from 1984 to 1990.
32. Plaintiff seeks a schedule of the amounts of money paid over to the Kamehameha Schools and other charities by the Bishop Estate for the period from 1984 to 1990.
33. Plaintiff seeks a schedule of all of the beneficiaries of the Bishop Estate and a schedule of the monies paid to them for the period from 1984-1990.
57. Plaintiff seeks from Bishop Estate all documents pertaining to relationships with, or participation with or joint ventures with the Office of Hawaiian Affairs or the various state, city and federal agencies involved in the governance, administration, oversight and implementation of the Hawaiian Homesteads Act and any related legislation.
58. Plaintiff seeks from Bishop Estate the names of all sitting, retired and deceased members of the judiciary that have had any relationship with or to the Bishop Estate, including business dealings, legal, consultive, debtor, or any other such relationship.

Deposition Questions:

Are you now associated with the Save Sandy Beach coalition? ... Have you ever been associated with the Save Sandy Beach coalition?
Do you know of anyone who works for Bishop Estate who’s associated with the Save Sandy Beach Coalition?

. In addition to being a civil rights plaintiff, Zimmerman is also a pro se litigant. The Supreme Court has held that pro se litigants are held to "less stringent standards” than lawyers, see Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 595-96, 30 L.Ed.2d 652 (1972), and that sanctions should "rarely be awarded” against them, see Hughes v. Rowe, 449 U.S. 5, 15, 101 S.Ct. 173, 178-79, 66 L.Ed.2d 163 (1980) (emphasis added). The standard cited by the majority is therefore consistent with the Supreme Court precedent concerning pro se litigants.


. Although the exact significance of the "Save Sandy Beach Coalition” deposition questions is unclear, they play a relatively minor part in the sanctions drama. Under the district court’s test, sanctions could be imposed only if all of Zimmerman's requests were irrelevant. In any event, because the district court also failed to explain why the deposition questions were irrelevant, we need not defer to its findings on that point.